DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed August 1, 2022 have been fully considered but they are not persuasive.  
Regarding the §102 rejection of claim 1, the Applicants argue that the claimed driving circuitry overcome Jankowski’s controller because it has “a few electronic components” and isn’t as complicated (Remarks, pages 6-7).  This is not found persuasive, as claim 1 (even as amended) does not explicitly exclude controllers or “many components”.  
The Examiner notes that claim 1 uses the open-ended transitional phrase “comprising” in multiple instances.  MPEP §2111.03(I).  There is no additional language in claim 1 (or 14) that explicitly excludes the components that are allegedly found in Jankowski, but not in the Applicants’ figure 3 embodiment.  
The Applicants argue that Jankowski’s driving circuit 14 pulse the voltage of switch 12 to ground instead of “using the control unit 46 to judge whether to turn off the controllable switch according to the signal detected by the current sensor” (Remarks, page 9).  This is not found persuasive.  First, control circuits don’t “judge”.  They don’t have the ability to make their own decisions.  Second, Jankowski explicitly a binary response to the presence/absence of current sensed at 58.  Paragraphs 55-56, 59 and 61 clearly discloses that the control circuit (46) uses the sensed current to either open or close switch 42.  Third, the Applicants do not cite to any support in Jankowski of how the control circuit (46) pulls the switch (42) to ground.  
Regarding the citation to figure 3, the Examiner notes that the broad language of claim 1 does not import examples from the specification into the claim.  “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment”.  MPEP §2111.01(II).
Regarding the §103 rejection of claim 2 (the limitations of which have been moved into claim 1), the Examiner notes that there is no allegation in the art rejection that “Tang has disclosed the method of controlling a safety shutdown apparatus describe in claim 2” (Remarks, page 9).  The art rejection of claim 2 states, “Tang discloses a controllable switch [] and its drive circuit”.  No statements were made that interpreted Tang as being related to a safety shutdown apparatus. 
The Applicants contend that Tang “is mainly used to convert the input voltage to the output voltage [] not a safety shutdown apparatus that avoids problems with the load and the transmission line is still powered.” (Remarks, page 9).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Jankowski has already been cited to, as a primary reference, for the teaching of a safety shutdown apparatus.  The art rejection modifies Jankowski’s switching logic with that of Tang.  Tang’s intended use (voltage converter) is irrelevant to the combination.  The skilled artisan would have understood that switching logic can be separated from the device it controls.
Further, Tang is not required to disclose that its switching logic is driving by a sensor (Remarks, page 9).  Id.  Jankowski already discloses this sensor that provides the current confirmation signal.  In the combination, Jankowski would be modified to include the Tang switching logic to convert the presence/absence of the current confirmation signal into a switch gate driving voltage.  
The Applicants state “even if Jankowski’s circuit is matched with Tang’s circuit, it does not use the signa level of the sensor to turn on/off the switch” (Remarks, page 9).  But the Applicants do not present any analysis of the logic to support this position.  The Applicants’ arguments regarding Jankowski are limited to how it has too many components or a complex controller.  The Applicants’ arguments regarding Tang are directed to its startup unit (33) and intended use to control a voltage converter.  The Applicants do not present any analysis of Jankowski’s switch control logic (current sensed at 58 results in the driver closing switch 42; the absence of current at 58 results in opening switch 42) or Tang’s switch control logic (the presence of current at auxiliary winding 22 provides a “current confirmation signal” within the voltage divider 341-342 and a voltage at n that biases BJT 343 on, which then shorts the Zener diode 35 to provide a biasing voltage to the gate of MPSEFT 311a, thereby closing it).
The combination of references replaces the logic within the Jankowski controller (current is absent – switch is opened) with the Tang’s first switch (343) and regulation circuit (32, 35).  The Applicants’ arguments do not demonstrate any error in this analysis.
Information Disclosure Statement
The information disclosure statement filed August 1, 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The Applicants have filed a foreign non-patent literature document (2 pages long, appears to be a foreign office action) without listing it on the IDS.
This foreign non-patent literature document, even if listed in an IDS, would fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The document is not in English and its contents cannot be verified. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jankowski (US 2014/0301003) in view of Tang (US 2014/0192564).
With respect to claim 1, Jankowski discloses a safety shutdown apparatus (fig 5; par 48-62) with self-driven control coupled to a power-supplying path between a power supply apparatus (26n) and a load (connected to 18a-b), the safety shutdown apparatus comprising: 
a detection unit (58; par 59, 61) coupled to the power-supplying path, and configured to generate a current confirmation signal according to a current flowing through the power-supplying path, 
a controllable switch (42) coupled between a positive node and a negative node of the power-supplying path, and configured to provide a short-circuit path passing through the positive node, the controllable switch, and the negative node, and 
a drive circuit (46) coupled to the detection unit (see line between 58 and 46), the power-supplying path (via 48), and the controllable switch (via 43, and configured to receive an output voltage provided from the power supply apparatus to turn on the controllable switch (par 55, 59) and configured to turn off the controllable switch according to the current confirmation signal (par 61).  
Jankowski discloses that the controller uses detects current to create a confirmation signal to determine when to move switch 42 between open and closed states.  Jankowski discloses the controllable switch is configured to disconnect the short-circuit path according to a signal (from the detection unit) that indicates the presences of current and to connect the short-circuit path according to a signal that indicates the absence of current (see par 61).  Jankowski does not expressly disclose the components and internal logic of the drive circuit as recited in claim 2.
Tang discloses a controllable switch (fig 10, item 311a; par 68-71) and its drive circuit (within 3b), the wherein the drive circuit comprises: 
a detection unit (341/342) configured to generate a current confirmation signal (at n) according to a current flowing in a detection area;
first switch (343) coupled to a detection unit (341/342, presents a voltage feedback at n), and being turned on by receiving the current confirmation signal provided by the detection unit (current at 22 creates a voltage signal at n, when then turns 343 on), and being turned off by a no-long signal provided by the detection unit when current is not detected by the detection unit (the absence of current at 22 removes the voltage at n, which then allows 343 to turn off);
a regulation circuit (32 and 35) coupled to the first switch (343) and the controllable switch (311a), and configured to generate a first voltage according to the first switch which is turned on and generate a second voltage according to the first switch which is turned off (the on/off state of the BJT 343 determines if the Zener diode 35 is active in the circuit or is short-circuited; this creates one of two different voltages to be applied to the gate of 311a), 
wherein the controllable switch is configured to disconnect the short-circuit path according to the first voltage and connect the short-circuit path according to the second voltage (the state of 343 is binary and determines one of two voltages present at the gate of 311a, either turning it on or off).  
In the combination, Jankowski provides the current confirmation signal “according to a current flowing through the power-supplying path”.  Tang’s voltage divider (341/342) would be connected to the Jankowski power-supplying path (where current sensor 58 is located) or to the current sensor itself.   Thus, when combined, the Tang first switch will be turned on according to the (Jankowski) current confirmation signal, and being turned off by a no-load signal provided by the detection unit when the current is not detected by the detection unit (Jankowski par 61). 
Jankowski discloses the claimed logic – that detecting no current causes the controllable switch to enter into a short-circuit state (i.e. it is closed).  When Jankowski is modified by Tang to include specific drive circuit components, the logic remains as Jankowski intended.  A detection of no current would result in the corresponding signal being sent to the Tang first switch (343) to cause the appropriate voltage to appear at the MOSEFT gate (Tang 311a) to turn the switch on (which is equivalent to energizing Jankowski’s relay 42 to close it).
Jankowski and Tang are analogous because they are from the same field of endeavor, namely controllable switches with drive circuits.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jankowski by adding the drive circuit, as taught by Tang.  The motivation for doing so would have been to ensure the controllable switch changes between its two states when required.  Drive circuits are known in the art; they ensure that a switch is giving the proper voltage potential to completely change states.  Modifying Jankowski with Tang’s drive circuit provides this binary driving voltage that ensures the controllable switch is either open or closed when needed.
The Tang biasing voltage (which is applied to the gate of 311a) could instead be applied to Jankowski’s relay winding.  Alternatively, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jankowski to replace its relay (42) with a MOSFET, as taught by Tang.  The motivation for doing so would have been the simple substitution of one known device (switch) for another to obtain predictable results.  MPEP §2143(B).
With respect to claim 3, Tang discloses the regulation circuit comprises: 
a first resistor (32) having a first end (left) and a second end (right), and 
a regulation unit (35) having a first end (cathode) and a second end (anode), 
the first end of the regulation unit coupled to the first end of the first resistor, the first switch, and the controllable switch (shown in fig 10),4880-4633-9357, v. 1Application No. 17/166,260 Attorney Docket No. 5626/0491PUS2 Response to Office Action dated 25 Feb 2022 
Page 3 of 6wherein the second end of the first resistor is coupled to the positive node (the right side of 32 is connected to a positive voltage potential; when combined with Jankowski, this will become the voltage of 36a), and the second end of the regulation unit (its anode) is coupled to the negative node (see Tang fig 10).  
With respect to claim 11, Jankowski discloses a path switch (44) coupled to the power-supplying path, and configured to connect or disconnect the power supply apparatus with the load.  
With respect to claim 14, Jankowski and Tang combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1.  The references are analogous, as discussed above.
With respect to claim 17, Jankowski and Tang combine to disclose the method steps of:  
turning on a second switch (42) coupled to the power-supplying path according to the first voltage (Jankowski par 61), and 
turning off the second switch according to the second voltage (Jankowski par 61).
Jankowski discloses the proper logic of operating the controllable switch, and Jankowski is modified by Tang to use the BJT driver with the first/second voltages.  Jankowski discloses the second switch (42) is controlled to be in the opposite state as the controllable switch (44).  Thus, the references combine to teach the logic of controlling the second switch as well.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jankowski in view of Tang and Slavov (US 2013/0106469).
Jankowski discloses a current sensor (58), but does not expressly disclose how it is constructed.  Slavov (par 68) teaches that known types of current sensors include a Hall sensor (claim 7), a current transformer (claim 8) and a sense resistor with a comparator (claim 9).  These are known types of current sensors.
Jankowski and Slavov are analogous because they are from the same field of endeavor, namely current sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Jankowski’s current sensor to be any one of the types taught by Slavov.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  Id.
Regarding claim 7, within the combination, it would have been obvious to one skilled in the art to connect a power input terminal of the Slavov Hall sensor to the Jankowski controllable switch.  The motivation for doing so would have been to apply the sensed output to the device that needs to be controlled.
Regarding claim 9, Slavov discloses a “differential amplifier”.  This is the same as the claimed “comparison circuit”.  The skilled artisan would understand that Slavov’s amplifier is connected in the same manner (the current through the resistor is actually detected by comparing the voltages on either side with the amplifier/comparator).
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836